U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Jpak Group, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1977020 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15 Xinghua Road, Qingdao, Shandong Province People’s Republic of China 266401 (Address of principal executive offices (zip code)) (86-532) 84616387 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer Accelerated Filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes [] No [X] As of May17, 2010 there were36,368,334shares of the issuer's common stock, par value $.001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128shares of common stock, and 5,000,000shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333 shares of common stock, 12,000,000 shares of Series C Convertible Preferred Stock, par value $0.0001 per share outstanding, which shares are convertible into an aggregate of 12,000,000shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Consolidated Balance Sheets at March 31, 2010 (unaudited) and 2009 3 Unaudited Consolidated Statements of Operations for the three and nine months ended March 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for theninemonths ended March 31, 2010 and 2009 5 Unaudited Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 23 PART II – OTHER INFORMATION 24 Item 1.Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.(Removed and Reserved) 24 Item 5.Other Information 24 Item 6.Exhibits 25 2 JPAK GROUP, INC. PART I – FINANCIAL INFORMATION Consolidated Balance Sheets March 31, June 30, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $1,495,875 and $1,496,723 at March 31, 2010 and June 30, 2009, respectively Inventory Trade notes receivable - Other receivables Advance payments Prepaid expenses and other current assets Prepaid other taxes - Total current assets Property and equipment, net Other assets - Total assets $ $ Liabilities Current liabilities Accounts payable and accrued expenses $ $ Trade notes payable Advance payments from customers Short-term bank loans Current portion of long-term debt Income tax payable Other current liabilities Total current liabilities Long-term debt Total liabilities Equity Stockholders’ equity Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized, issued and outstanding Series B convertible preferred stock, $0.0001 par value, 5,000,000 shares authorized, issued and outstanding Series C convertible preferred stock, $0.0001 par value, 12,000,000 shares authorized, issued and outstanding - Common stock, $0.001 par value, 300,000,000 shares authorized, 36,368,334 and 25,005,000 shares issued and outstanding at March 31, 2010 and June 30, 2009, respectively Series A preferred shares Series B preferred shares Warrants - Placement agent warrants Additional paid-in capital Retained earnings (deficit) ) Statutory reserves Accumulated other comprehensive income Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 JPAK GROUP, INC. Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, Sales $ Cost of sales Gross profit Operating expenses Selling, general and administrative Income (loss) from operations ) Other income (expenses): Interest expense, net ) Non-operating income, net Total other income (expenses) Income (loss) before provision for income taxes ) Provision for income taxes Net income (loss) ) ) Less: net (loss) attributable to noncontrolling interest ) Net income (loss) attributable to JPAK ) ) Undistributed income attributable to preferred stockholders - - Net income (loss) applicable to common stockholders ) ) Other comprehensive income (loss) Foreign currency translation adjustment ) ) Comprehensive income (loss) $ $ ) $ $ ) Basic earnings (loss) per common share $ $ ) $ $ ) Diluted earnings (loss) per common share $ $ ) $ $ ) Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 JPAK GROUP, INC. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Noncontrolling interest ) ) Depreciation Share-based payment - Loss (gain) on disposal of fixed assets ) Provision for bad debts - Changes in assets and liabilities: Accounts receivable ) ) Inventory ) Trade notes receivable ) - Other receivables ) ) Advance payments ) ) Prepaid expenses and other current assets ) Prepaid other taxes Other assets ) - Accounts payable and accrued expenses ) Advance payments from customers Income tax payable Other current liabilities ) ) Total adjustments ) Net cash used in operating activities ) ) Cash flows from investing activities: Advance payments for fixed assets ) - Additions to property and equipment ) ) Proceeds from disposal of fixed assets - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from short-term debt - Issuance (repayment) of trade notes payable ) Proceeds from long-term debt Additional paid-in capital - Net cash provided by (used in) financing activities ) Effect of foreign currency translation on cash ) Net increase (decrease) in cash and cash equivalents and restricted cash ) Cash and cash equivalents and restricted cash –beginning Cash and cash equivalents and restricted cash – ending $ $ Supplemental schedule of non cash activities Advance payments reclassed to construction in progress $ - $ The accompanying notes are an integral part of these consolidated financial statements. 5 JPAK GROUP, INC. Notes to Consolidated Financial Statements March 31, 2010 and 2009 (Unaudited) Note 1 – Organization and Nature of Business JPAK Group, Inc. (Formerly Rx Staffing Inc.), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, was established under the laws of Nevada on December 6, 2004. The accompanying consolidated financial statements include the financial statements of JPAK Group, Inc. and its subsidiaries (the “Company”). The Company’s primary business is to print and produce packaging products for sale to the beverage and other industries. On August 9, 2007, Rx Staffing Inc. (“Rx Staffing”) completed a reverse acquisition of JPAK Group Co., Ltd., (“JPAK Co.”) which was incorporated in the Cayman Islands on June 22, 2006. To accomplish the exchange of shares Rx Staffing issued 23,005,000 shares of common stock on a one to one ratio for a 100% equity interest in JPAK Co., per the terms of the Share Exchange and Bill of Sale of assets of Rx Staffing and Shaun Jones. Rx Staffing was delivered with zero assets and zero liabilities at time of closing. Following the reverse acquisition, Rx Staffing changed the name to JPAK Group, Inc. (“JPAK”). The transaction was regarded as a reverse merger whereby JPAK Co. was considered to be the accounting acquirer as its shareholders retained control of RX Staffing after the exchange. Although the Company is the legal parent company, the share exchange was treated as a recapitalization of JPAK Co Thus, JPAK Co. is the continuing entity for financial reporting purposes. The financial statements have been prepared as if JPAK Co. had always been the reporting company and then on the share exchange date, had changed its name and reorganized its capital stock. In September 2006, JPAK Co. acquired 100% interest in Grand International Industrial Ltd. which was incorporated on August 4, 2006, in the city of Hong Kong, the People’s Republic of China (“PRC”). In August 2006, Grand International acquired 88.23% interest in Qingdao Renmin, which was incorporated in May 2001 in the city of Qingdao, the People’s Republic of China. On July 3, 2007, Grand International acquired the remaining 11.77% interest in Qingdao Renmin. The consolidated financial statements reflect all predecessor statements of income and cash flows from the inception of Qingdao Renmin in August 2006. In October 2007, Qingdao Renmin invested in Qingdao Delikang Packing Machinery Co., Ltd., (“Qingdao Delikang”), a joint venture with Xi’an Heiniu Machinery, Co. Qingdao Renmin acquired 51% interest of Qingdao Delikang. On January 11, 2010, Qingdao Likang Packaging Co. Ltd (Qingdao Likang), a wholly-owned subsidiary of Grand International, was registered in Qingdao with a capital commitment of $13.5 million. As of March 31, 2010, approximately $5 million or 37% of total registered capital has been invested and the rest will be invested within two years since the registration. Grand International is allowed to use the capital raised or the profit generated by Qingdao Renmin for this capital investment. Substantially all of the Company’s business is conducted through Qingdao Renmin, an operating subsidiary established in the Peoples Republic of China, in which the Company indirectly holds a 100% interest. Note 2 – Summary of Significant Accounting Policies Basis Of Presentation The Company’s consolidated financial statements include the accounts of its direct wholly-owned subsidiaries and of its indirect proportionate share of subsidiaries owned by the wholly-owned subsidiaries. All intercompany balances and transactions are eliminated in consolidation. The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. In preparing the accompanying unaudited consolidated financial statements, we evaluated the period from March 31, 2010 through the date the financial statements were issued, for material subsequent events requiring recognition or disclosure. No such events were identified for this period. 6 JPAK GROUP, INC. Notes to Consolidated Financial Statements March 31, 2010 and 2009 (Unaudited) Note 2 – Summary of Significant Accounting Policies (continued) Interim Financial Statements These interim financial statements should be read in conjunction with the audited financial statements for the years ended June 30, 2009 and 2008, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the years ended June 30, 2009 and 2008. Recent Accounting Pronouncements On July 1, 2009, the Financial Accounting Standards Board (“FASB”) officially launched the FASB Accounting Standards Codification (“ASC”), which has become the single official source of authoritative nongovernmental U.S. GAAP, in addition to guidance issued by the Securities and Exchange Commission. The ASC is designed to simplify U.S. GAAP into a single, topically ordered structure. All guidance contained in the ASC carries an equal level of authority. The ASC is effective for all interim and annual periods ending after September 15, 2009. The Company’s implementation of this guidance effective July 1, 2009 did not have a material effect on the Company’s condensed consolidated financial statements. On July 1, 2009, the Company adopted the accounting and disclosure requirements of Statement of Financial Accounting Standard (“SFAS”) No. 160, Noncontrolling Interests in Consolidated Financial Statements, an Amendment of ARB No. 51, which is now included with ASC Topic 810 Consolidation.This standard establishes a single method of accounting for changes in a parent’s ownership interest in a subsidiary that do not result in deconsolidation.On a prospective basis, any changes in ownership will be accounted for as equity transactions with no gain or loss recognized on the transactions unless there is a change in control. Note 3– Restricted Cash As of March 31, 2010 and June 30, 2009, the Company had restricted cash of $2,854,799 and $3,403,868, respectively. These restricted cash balances are reserved for settlement of trade notes payable and open letter of credit in connection with inventory purchases. The cash held in custody by bank issuing the trade notes payable and letter of credit is restricted as to withdrawal or use, and is currently earning interest. Note 4– Accounts Receivable Trade accounts receivable are stated at original invoice amount less allowance for doubtful receivables based on management’s periodic review of aging of outstanding balances and customer credit history. If the financial condition of the Company’s customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. The balance of allowance for doubtful accounts amounted to $1,495,875 and $1,496,723 as of March 31, 2010 and June 30, 2009, respectively. The allowance was mainly because a major customer was near bankruptcy as of March 31, 2010. Note 5 – Inventory Inventory at March 31, 2010 and June 30, 2009 consists of the following: March 31, 2010 June 30, 2009 Finished goods $ $ Raw materials Parts and supplies Work in process Total $ $ 7 JPAK GROUP, INC. Notes to Consolidated Financial Statements March 31, 2010 and 2009 (Unaudited) Note 6 – Advance Payments The Company makes advances to certain vendors for inventory and equipment. The advances for the purchase of inventory amounted to $952,068 and $210,449 as of March 31, 2010 and June 30, 2009, respectively. Additionally, the advances for the purchase of equipment amounted to $1,949,852 and $292,694 as of March 31, 2010 and June 30, 2009, respectively. Note 7 – Property and Equipment Property and equipment at March 31, 2010 and June 30, 2009 consists of the following: March 31, 2010 June 30, 2009 Buildings $ $ Machinery and equipment Subtotal Less: Accumulated depreciation Add: Construction in progress - Total $ $ Depreciation expenses for the three months ended March 31, 2010 and 2009 were $398,058 and $311,296, respectively. Depreciation expenses for the nine months ended March 31, 2010 and 2009 were $1,168,485 and $909,320, respectively. Note 8 – Accounts Payable and Accrued Expenses Accounts payable and accrued expenses at March 31, 2010 and June 30, 2009 consist of the following: March 31, 2010 June 30, 2009 Accounts payable $ $ Accrued expenses Total $ $ The carrying values of accounts payable and accrued expenses approximate their fair values due to the short-term nature of these obligations. Note 9 – Trade Notes Payable Trade notes payable consist of non-collateralized non-interest bearing promissory notes issued in connection with the acquisition of certain inventory and equipment. Balances outstanding under the notes as of March 31, 2010 and June 30, 2009 were $3,343,388 and $3,212,704, respectively. 8 JPAK GROUP, INC. Notes to Consolidated Financial Statements March 31, 2010 and 2009 (Unaudited) Note 10 – Short Term Bank Loans Short term bank loans at March 31, 2010 and June 30, 2009 consist of the following: March 31, June 30, On January 22, 2009, the Company obtained a loan from Qingdao City Commercial Bank, out of which, the principal is to be paid in full by January 22, 2010. Interest is to be calculated using an annual fixed rate of 5.31% and paid monthly. The loan is secured by the company's property and equipment. $
